DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it uses the prohibited term “disclosure” in multiple locations.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the substantially concave center portion of the second end (figure 1B merely shows an undulating front surface, not a substantially concave surface) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the thermoplastic composite polyethylene core" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the accessory’s second end center axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the upper portion of the thermoplastic composite polyethylene core" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the lower portion of the thermoplastic composite polyethylene core" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7, 11-13 and 15 are rejected as being dependent upon a rejected base claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL document TrackJunkies.
Regarding Claims 1 and 2, TrackJunkies discloses a vehicle accessory (front splitter) comprised of a body portion, said body portion made substantially of aluminum composite material (see page 5 and 6; aluminum composite is aluminum and polyethylene); and an at least one connector (see figures on page 4 for look at fasteners under the vehicle) for selectively attaching the body portion to a portion of an automobile.
Regarding Claims 6 and 7, the material is DiBond which is two 0.3 mm sheets of aluminum cover layers with a polyethylene core (see https://www.display.3acomposites.com/dibond/).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over TrackJunkies as applied to claim 1 above, and further in view of Daniels (US 5,924,763).
Regarding Claim 3, it is unclear if TrackJunkies discloses the use of a canard type aero device.  Daniels discloses an aero package for a vehicle .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over TrackJunkies as applied to claim 1 above, and further in view of Shen (US 2019/0161123).
Regarding Claim 4, it is unclear if TrackJunkies discloses the use of a side skirt aero device.  Shen discloses an aero package for a vehicle including the use of side skirts for improved aerodynamic function.  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the side skirts of Shen on the vehicle of TrackJunkies to improve the aerodynamic functioning of the vehicle as taught by Shen.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over TrackJunkies as applied to claim 1 above, and further in view of Kakiuchi (US 2013/0026783).
Regarding Claim 5, it is unclear if TrackJunkies discloses the use of a diffuser aero device.  Kakiuchi discloses an aero package for a vehicle including the use of a rear diffuser 7 for improved aerodynamic function.  Before the .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over TrackJunkies as applied to claim 1 above, and further in view of Shibuya (GB 2 440 441).
Regarding Claim 8, it is unclear if TrackJunkies discloses the use of a push lock fastener.  Shibuya discloses an aero package for a vehicle including the use of a push lock fasteners 35 (see Fig. 4) for breakaway performance under stress as well as easy installation and removal.  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the push lock fasteners of Shibuya in conjunction with the splitter on the vehicle of TrackJunkies to improve the aerodynamic functioning of the vehicle as well as allowing the ease of installation and removal as taught by Shibuya.

Claims 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over TrackJunkies as applied to claim 1 above, and further in view of Shinedling (US 7,661,753).
Regarding Claim 9, it is unclear if TrackJunkies discloses the use of adjustable length support rods.  Shinedling discloses splitter for a vehicle 
Regarding Claim 10, the combination of TrackJunkies and Shinedling discloses an accessory body including a first end and a second end (TrackJunkies); said first end of the accessory body configured for attachment to a bottom portion of a vehicle body (both), said first end made substantially of aluminum composite material (TrackJunkies); said second end of the accessory body contoured such that a middle portion of the second end is substantially concave (Shinedling, see Fig. 3), said second end made substantially of aluminum composite material (TrackJunkies); and at least two adjustable length connectors (Shinedling, 110) spaced substantially equidistant, each having a first end attached to the vehicle body and a second end attached to the accessory body near a leading portion of the second end (Shinedling, see Fig. 1), and arranged to be capable of raising or lowering the second end in response to the adjustment of the length of the connector.
Regarding Claim 11, both TrackJunkies and Shinedling disclose a front splitter.
Regarding Claim 12, the second end of TrackJunkies is uniformly convex.

Regarding Claims 14 and 15, the material of TrackJunkies is DiBond which is two 0.3 mm sheets of aluminum cover layers with a polyethylene core (see https://www.display.3acomposites.com/dibond/).

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON S DANIELS/Primary Examiner, Art Unit 3612